Citation Nr: 0429712	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  02-19 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation greater than 50 percent 
for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from September 1950 to April 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Detroit, Michigan Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD, with assignment of a 30 percent disability rating, 
effective May 30, 2002.  By a February 2004 rating decision, 
the RO increased the rating for PTSD to 50 percent disabling, 
effective May 30, 2002.  

The Board notes that the veteran had also perfected an appeal 
of claims for increased ratings for residuals of cold 
injuries to both hands and both feet.  By an August 2001 
rating decision, the RO confirmed and continued 20 percent 
evaluations each for residuals of cold injury to the right 
hand and left hand and 10 percent evaluations each for the 
right foot and left foot.  The veteran appealed for higher 
ratings.  In a May 2002 substantive appeal (VA Form 9), the 
veteran stated that he would be satisfied with the appeal if 
30 percent evaluations were assigned for each hand and foot.  
By a May 2003 rating decision, the RO increased the 
evaluations for both the left and right hand to 30 percent 
disabling each.  By a February 2004 rating decision, the RO 
increased the evaluations for both the left and right foot to 
30 percent disabling each.  Accordingly, the Board finds that 
the veteran's appeal with regard to increased evaluations for 
residuals of cold injuries to the hands and feet have been 
satisfied and will not be addressed by the Board herein.

In a November 2002 substantive appeal (VA Form 9), the 
veteran requested a hearing before a Veteran's Law Judge at 
the RO.  The veteran failed to report for the hearing which 
was set for a date in August 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A preliminary review of the record discloses that additional 
action is necessary before the Board can proceed further with 
appellate review of the issue of an increased initial rating 
for PTSD.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

There is no evidence of record in this case that the veteran 
has been furnished the notice required by VCAA, to include as 
specified in 38 U.S.C.A. § 5103(a) and (b).  In this case, 
the veteran has not been provided with notice of what 
specific information and/or specific medical or lay evidence, 
not previously submitted, is necessary to substantiate his 
claim for service connection, what specific evidence, if any, 
he is expected to obtain and submit, what specific evidence 
will be retrieved by VA, and that he should provide any 
evidence in his possession that pertains to the claim.  The 
United States Court of Appeals for Veterans Claims has been 
very specific in requiring explicit notice to a claimant 
concerning the provisions of the VCAA.  To protect the 
veteran's due process rights, further notice is required.

Furthermore, the veteran underwent a VA psychiatric 
examination in January 2003.  At that time, the examiner felt 
that the veteran's PTSD was moderately severe based on his 
reported symptomatology.  The examiner, however, felt that 
the veteran's PTSD symptoms would not prevent him from being 
employed.  The examiner provided a global assessment of 
functioning (GAF) scale score of 60 (which, according to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 
represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational or school functioning 
(e.g., few friends, conflicts with peer or co-workers)

VA mental health reports received subsequent to the January 
2003 VA examination indicate that the veteran's service-
connected PTSD appears to have increased in severity.  
Specifically October and December 2003 records reveal 
impairment of memory and concentration.  The veteran related 
that he was hypervigilant with hyperstartle responses.  He 
was placed on psychoactive medication but discontinued it due 
to side effects.  The veteran indicated that a friend's son 
recently died in Iraq and since then his PTSD symptoms had 
gotten worse.  He was having more intense nightmares and 
constantly reliving his own war experiences.  He was very 
irritable and angry.  Based on the veteran's symptoms, the VA 
physician felt that the veteran's PTSD had worsened and that 
he was unemployable and unable to function well at home.  

On the basis of the evidence of record, the Board finds that 
further VA psychiatric examination is necessary.  

Accordingly, this case is REMANDED for the following actions:

1.  The claims file should be reviewed to 
ensure that all VCAA notice and duty to 
assist obligations have been satisfied in 
accordance with the decision of 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent, to include obtaining all 
available treatment records.

2.  Thereafter, the RO should schedule the 
veteran for a VA psychiatric examination.  
The entire claims folder, to include a 
complete copy of this REMAND must be made 
available to, and pertinent documents 
therein reviewed by, the physician 
designated to examine the appellant.  

All necessary tests and studies, to 
include psychological testing, if 
appropriate, should be accomplished, and 
all clinical findings should be reported 
in detail.  The examiner must comment as 
to the degree to which the veteran's PTSD 
results in social and industrial 
impairment, to include findings which 
address the rating criteria at 38 C.F.R. 
§ 4.130.  The examiner should assign a GAF 
score and discuss the significance thereof 
as it pertains to social and industrial 
adaptability.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

3.  After ensuring that the examination 
report is adequate, readjudicate the 
veteran's claim, with consideration of 
the applicability of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. 
No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).


	
                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

